IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       _____________

IN RE THE ADOPTION OF UNIFORM                             )
CASE FILING STANDARDS FOR                                 )    ORDER
DISTRICT COURTS                                           )
                            ______________

       On April 22, 2005, the District Court Council (DCC) statutorily created to implement
state assumption of district court expenses and allocate resources among the district courts,
among other things, petitioned the Court to adopt Uniform Case Filing Standards for the
District Courts. The DCC, together with the invaluable assistance of the Clerks of the
District Courts, worked on these filing standards for approximately two years. The district
courts and the clerks have had several opportunities to comment on, and seek revision of, the
proposed uniform case filing standards. The courts, the clerks and the DCC are now satisfied
with the filing standards and the DCC adopted them at its meeting on April 22, 2005.
       The uniform filing standards will create a uniform filing system in all district courts
which will promote consistency, and provide for efficient and effective administration of
court business. The standards also will enable the clerks and courts to collect and report
accurate and consistent statewide statistical information regarding the caseloads in the
various district courts. In turn, this information will provide necessary management and
resource allocation data.
       The DCC requests that these uniform case filing standards be adopted without delay
and without public comment, with an effective date of January 1, 2006. The DCC suggests
that the time lag is necessary to provide sufficient time for training Clerks, county attorneys
and others who will be impacted by the standards, and we agree. We also agree that public
comment is not necessary on the standards since they are primarily an internal management
and resource allocation tool of which the Clerks, District Courts and many, if not all, county
attorneys are already aware.
       THEREFORE,


                                              1
       IT IS ORDERED that the DCC's petition for adoption of the Uniform Case Filing
Standards for the District Courts is GRANTED;
       IT IS FURTHER ORDERED that the Uniform Case Filing Standards for the District
Court, attached hereto and incorporated by reference herein, are adopted as of this date, with
an effective date of January 1, 2006.
       The Clerk is directed to mail a true copy of this Order and the adopted standards to the
District Court Council, to the Executive Director of the State Bar of Montana with a request
that the Order be included in the next issue of the Montana Lawyer and that the Order and
adopted standards be posted on the State Bar's website, and to the State Law Library with a
request that the Order and standards be posted on its website, as well as the Court's website.
       DATED this 3rd day of May, 2005.


                                                  /S/ KARLA M. GRAY
                                                  /S/ PATRICIA COTTER
                                                  /S/ JOHN WARNER
                                                  /S/ JAMES C. NELSON
                                                  /S/ JIM RICE
                                                  /S/ BRIAN MORRIS




                                              0
                              Montana Judicial Branch
                                  District Court
                       Uniform Caseload Filing Standards


The District Court Council is preparing to conduct a study of workload across its 22 Judicial
Districts in order to determine a means for the most effective and appropriate allocation of resources.
 This study will be based on quantitative data regarding caseload in each of the state’s 56 District
Courts. In advance of this study, the DCC is completing development of a unified method to count
cases and report caseload statistics across District Courts. The implementation of a unified case
counting system will ensure that data regarding caseload reported by each District Court is
consistent and can be used as a meaningful tool to determine the appropriate need for resources in
each District Court.

Through this process, 13 District Court case types were identified. Within each case type decisions
were made as to the procedures for the following key events relative to the maintenance of the court
record in the office of the Clerk of Court: (1) OPENING of the case file; (2) CLOSING of the case file;
(3) REOPENING of the case file; (4) designation of the case file as INACTIVE; and (5) other procedures
based on a specific case type.

These procedures are intended solely for purposes of record-keeping within the office of the Clerk of
Court.

Please note that terms such as “order,” “judgment,” “petition,” et al are used generically in many
places throughout the document.




                                                  1
                                                     I - CRIMINAL (DC)


A criminal case file shall be OPENED upon the filing of an initial criminal pleading. A separate case
file shall be OPENED and case number assigned for each named defendant, inclusive of all criminal
charges relating to the same event or events. Multiple charges involving the same criminal
defendant and relating to the same incident or event shall be filed as separate counts under the same
case number. The issuance of a judgment, an order of dismissal or denial of initial criminal
pleading, or the filing of a signed agreement to defer prosecution of all charges relative to a case,
shall CLOSE the case. Following an agreement for deferred prosecution and prior to the issuance of
final judgment in a case, a motion filed by any party to the case, or the rearrest of the defendant in
the instant matter, shall REOPEN the case file. A case in which no action has been taken for a period
of 2 or more years shall remain pending but shall be identified as ‘PENDING WITHOUT ACTIVITY’ for
purposes of record-keeping only in the office of the Clerk of Court.


          OPENED:              Upon the filing of an initial criminal pleading. Each defendant
                               assigned a separate case number, inclusive of all criminal charges
                               relating to the same event or events.

          CLOSED:              Upon the issuance of a judgment or order of dismissal or denial of
                               original criminal pleadings.
                               Upon the filing of a signed agreement to defer prosecution of all
                               charges.
                               Upon the issuance of a judgment or order deferring or suspending
                               sentence.
                               Upon the issuance of any post-judgment and sentencing court order.

          REOPENED:1 Following an agreement for deferred prosecution and prior to the
                     issuance of final judgment in a case, a motion filed by any party or
                     the arrest of the defendant in the instant matter shall REOPEN the
                     criminal case.
                     Upon the filing of a petition to revoke and/or any post-judgment
                     pleading.

          PENDING WITHOUT ACTIVITY:
                     Where no action has been taken for a period of 2 or more years, the
                     criminal case shall be designated as PENDING WITHOUT ACTIVITY
                     solely for purposes of record-keeping by the Clerk of Court.


          Effect of NOTICE OF APPEAL

1 Petitions for writ of habeas corpus and petitions for post conviction relief are included in the civil case counts.

                                                                  2
Upon the transmission by the Clerk of Court of the record for appeal,
the case file shall be CLOSED. Receipt of Remittitur shall REOPEN
any case and closure shall be determined by entry of a subsequent
final order.




                          3
                                                   II - Civil2 (DV)

There will be one filing and case number assigned for each initial complaint or petition filed with the
court. A case shall be OPENED upon the filing of an initial complaint, petition, or foreign judgment.
A case shall be deemed CLOSED for record-keeping purposes upon the issuance by the court of a
final judgment or order. The filing of post-judgment motions shall REOPEN the case under the same
file number. Where, prior to the issuance of a final judgment or order, no activity has occurred in a
civil case for a period of 3 or more years, the case shall be deemed INACTIVE for record-keeping
purposes by the Clerk of Court. If process of service has not been completed in a period of 3 or
more years following the filing of an initial complaint or petition, the case shall be presented to the
court for dismissal.

Where a Notice of Appeal is received on a case that has been CLOSED for record-keeping purposes
following the issuance of a final judgment or order the case shall be REOPENED. Upon the
transmission by the Clerk of Court of the record for appeal, the case file shall be CLOSED. Receipt of
Remittitur shall REOPEN any case and closure shall be determined by entry of a subsequent final
order.

          OPENED:              Upon the filing of an initial complaint, petition or foreign judgment.
                               Each initial complaint or petition shall be assigned a separate case
                               number, inclusive of all parties named in the complaint or petition.

          CLOSED:              Upon the issuance by the Court of a final judgment or order.

          REOPENED:            Upon the filing of post-judgment motions.

          INACTIVE:            Where, prior to the issuance of a final judgment or order, no activity
                               has occurred in a civil case for a period of 3 or more years, the case
                               shall be deemed INACTIVE for record-keeping purposes by the Clerk
                               of Court. If process of service has not been completed in a period of
                               3 or more years following the filing of an initial complaint or petition,
                               the case shall be presented to the court for DISMISSAL.

          Effect of NOTICE OF APPEAL
                        Upon the transmission by the Clerk of Court of the record for appeal,
                        the case file shall be CLOSED. Receipt of Remittitur shall REOPEN
                        any case and closure shall be determined by entry of a subsequent
                        final order.


2 It should be noted that this document provides for the maintenance and tracking of court records collectively for all other civil
matters in the offices of the District Court Clerk of Court. This category includes petitions for writ of habeas corpus and petitions for
post conviction relief. In evaluating the workload and determining the need for court resources based on caseload, it may be
important to break this category down further to distinguish civil case types based on their level of complexity and the correlating
workload.



                                                                   4
                                     III - ADOPTIONS (DA)


An adoption case will be OPENED and a case number assigned upon the filing of a petition for
adoption. Each prospective adoptee will be assigned a separate case number. Where a petitioner
seeks to simultaneously adopt more than one sibling of the same natural parents, each adoptee will
be assigned a separate case number, but the same judge will preside over all such adoptions. An
adoption case will be CLOSED upon the issuance of a decree of adoption or an order of dismissal.
The filing of a petition, motion, or application to release information or unseal an adoption, or a
petition to invalidate an adoption, shall REOPEN the case with the same case number. The case shall
be CLOSED upon a post-decree court order. A case in which no action has been taken for 3 or more
years shall be deemed INACTIVE for purposes of record-keeping by the Clerk of Court.

Upon receipt of a Notice of Appeal by the District Court Clerk of Court, a District Court case file
shall be designated as CLOSED for purposes of record-keeping. Upon receipt by the court of a
remittitur, the Clerk of Court may REOPEN the case under the same case number. Closure shall be
determined by entry of subsequent final order.


       OPENED:        Upon the filing of a petition for adoption.
                      Each individual adoptee will be assigned a separate case number.

       CLOSED:        Upon the issuance of a decree of adoption or an order of dismissal.
                      Upon a post-decree court order.

       REOPENED:      Upon the filing of a petition, motion, or application to release
                      information or unseal an adoption, or upon a petition to invalidate an
                      adoption.

       INACTIVE:      Where no action has been taken for 3 or more years, the case shall be
                      deemed INACTIVE for purposes of record-keeping.

       Effect of NOTICE OF APPEAL:
                     Upon receipt by the Office of the Clerk of Court of a Notice of
                     Appeal, the case shall be CLOSED for purposes of record-keeping.
                     The case file shall be REOPENED upon receipt of a remittitur in the
                     office of the Clerk of Court. Closure shall be determined by entry of
                     subsequent final order.




                                                5
                                IV - Guardian/Conservator (DG)


There will be one filing for each protected person with a case file OPENED and case number assigned
upon the filing of a petition for appointment of guardian or conservator. There will be one filing and
case number assigned for each initial petition filed with the court. In the event a guardianship or
conservatorship is terminated, the case shall be deemed CLOSED for purposes of record keeping. A
new guardianship or conservatorship (following termination of a prior guardianship or
conservatorship) filed involving the same protected person shall be filed and a new case number
assigned. In the event that a petition seeks guardianship of more than one protected person, a
separate case number shall be assigned to each protected person, but the same judge will preside
over all guardianship proceedings. Where no action has been taken for 3 or more years, the case
shall be deemed INACTIVE for purposes of record-keeping.


       OPENED:         Upon the filing of a petition for appointment of guardian or
                       conservator. Each individual subject of a petition for appointment of
                       guardian or conservator will be assigned a separate case number.

       CLOSED:         Upon the termination of a guardianship or conservatorship.

       INACTIVE:       Where no action has been taken for 3 or more years, the case shall be
                       deemed INACTIVE for purposes of record-keeping.




                                                  6
                                         V- JUVENILE (DJ)


There will be one file number assigned to each juvenile with a case file OPENED and case number
assigned upon the filing of an initial Youth Court pleading. New offenses or revocation of probation
shall REOPEN the same file number. This file number shall stay with the juvenile until he or she
reaches their eighteenth birthday. It is necessary that Youth Court be familiar with the history of the
youth. Any new petitions shall be filed as a consecutively numbered petition within the original
case file and case number. Each new petition shall be considered as a new filing for reporting
purposes. Cases shall be deemed CLOSED for purposes of record-keeping upon the issuance of a
consent decree or final order. Where no action has been taken for 3 or more years, the case shall be
deemed INACTIVE for purposes of record-keeping.


       OPENED:         Upon the filing of an initial Youth Court filing, petition or pleading.
                       Each juvenile will be assigned a separate case number. The case
                       number shall stay with the juvenile until he or she reaches the age of
                       18.

       CLOSED:         Upon the issuance of a consent decree or final order.

       REOPENED:       Upon the filing of a subsequent pleading for a new criminal charge or
                       revocation of probation relative to a juvenile previously seen by the
                       court, the original file shall be REOPENED with the originally assigned
                       case number.

       INACTIVE:       Where no action has been taken for 3 or more years, the case shall be
                       deemed INACTIVE for purposes of record-keeping.




                                                  7
                                VI – Child Abuse and Neglect (DN)


A separate case file shall be OPENED and case number assigned for each child.3 The case shall be
OPENED upon the filing of a petition or complaint. The case shall be deemed CLOSED for record-
keeping purposes upon issuance of an order to terminate parental rights or other final court order.
The case files for each child, if filed simultaneously, shall be presided over before the same District
Court judge but shall not be consolidated under the same case number. A case file shall be
REOPENED upon the filing of a petition for review of a permanency plan. A case file shall be
CLOSED upon the issuance of a post-termination court order. Where no action has been taken for 3
or more years, the case shall be deemed INACTIVE for purposes of record-keeping.

Upon receipt of a Notice of Appeal by the District Court Clerk of Court, a District Court case file
shall be designated as CLOSED for purposes of record-keeping. Upon receipt by the court of a
remittitur, the Clerk of Court may REOPEN the case under the same case number. Closure shall be
determined by entry of subsequent final order.


          OPENED:             Upon the filing of a petition or complaint. Each individual child shall
                              be assigned a separate case number.

          CLOSED:             Upon the issuance of an order to terminate parental rights or other
                              court order.
                              Upon the issuance of a post-termination court order.

          REOPENED:           Upon the filing of a petition for review of permanency plan.

          INACTIVE:           Where no action has been taken for 3 or more years, the case shall be
                              deemed INACTIVE for purposes of record-keeping.

          Effect of NOTICE OF APPEAL:
                        Upon receipt by the Office of the Clerk of Court of a Notice of
                        Appeal, the case shall be CLOSED for purposes of record-keeping.
                        The case file shall be REOPENED upon receipt of a remittitur in the
                        office of the Clerk of Court. Closure shall be determined by entry of
                        subsequent final order.




3 Many children have different putative fathers and the information included in the same files is protected from dissemination to
some of the parties in the same case. The purpose behind this rule is to protect the confidential information related to one child
from an individual who may be related to a stepbrother or a stepsister, but not related to the child in question.

                                                                 8
                                       VII - PROBATE (DP)


There shall be one case filing per decedent. The case shall be OPENED upon the filing of an
application or petition to establish probate or a petition for appointment of a special administrator.
A case shall be CLOSED upon entering of a decree of distribution or a sworn closing statement of the
personal representative. A petition filed to reopen an estate will REOPEN the original case. A case
will be placed in an INACTIVE status if no case activity has been recorded in the court record for a
period of 2 or more years. M.C.A. §72-3-1015.


       OPENED:         Upon the filing of an application or petition to establish probate or
                       the filing of a petition for appointment of a special administrator.
                       Each individual decedent assigned a separate case number.

       CLOSED:         Upon the entering of a decree of distribution or a sworn closing
                       statement of a personal representative.

       REOPENED:       A petition filed to reopen an estate will REOPEN the case under with
                       the same case number.

       INACTIVE:       Where no case activity has been recorded in the court record for a
                       period of 2 or more years the case shall be designated INACTIVE.




                                                  9
                                   VIII - DOMESTIC RELATIONS (DR)


A domestic relations filing shall include orders of protection, restraining orders, parenting plans,
visitation, child support, dissolution of marriage, invalidity of marriage, and any subsequent
modifications to the above. The case file shall be OPENED upon the filing of an application or
petition or upon the filing of a foreign judgment. Upon the filing of any post-judgment motion or
other pleading, the original file shall be REOPENED with the same case number. An application or
petition brought by a party not named in the original petition shall initiate a new case file and case
number. The case file shall be CLOSED upon the issuance of any final order. Where no action has
been taken for 3 or more years, the case shall be deemed INACTIVE for purposes of record-keeping.
For purposes of clarification, this classification does not include paternity actions.

Where a Notice of Appeal is received on a case that has been CLOSED for record-keeping purposes
following the issuance of a final judgment or order the case shall be REOPENED. Upon the
transmission by the Clerk of Court of the record for appeal, the case file shall be CLOSED. Receipt of
Remittitur shall REOPEN any case and closure shall be determined by entry of a subsequent final
order.


       OPENED:         Upon the filing of an application, petition, or foreign judgment. An
                       application or petition brought by a party not named in the original
                       petition or application shall initiate a new case file and case number.

       CLOSED:         Upon the issuance of a final decree or final order.
                       Upon the issuance of a post-decree final order.

       REOPENED:       Motion or other pleading filed post-decree shall REOPEN the original
                       file with the same case number.

       INACTIVE:       Where no action has been taken for 3 or more years, the case shall be
                       deemed INACTIVE for purposes of record-keeping.

       Effect of NOTICE OF APPEAL:
                     Upon the transmission by the Clerk of Court of the record for appeal,
                     the case file shall be CLOSED. Receipt of Remittitur shall REOPEN
                     any case and closure shall be determined by entry of a subsequent
                     final order.




                                                 10
                                       IX – PATERNITY (DF)


There will be one file number assigned to each child for the sole purpose of the application or
petition for the establishment of paternity. A case shall be OPENED upon the filing of the application
or petition for establishment of paternity. All related actions, including orders for child support and
parenting plans, shall be recorded as separate Domestic Relations matters. A paternity case will be
CLOSED upon a dismissal of an application or petition for the establishment of paternity or upon the
issuance of an order of paternity.

A case in which no action has been taken for 3 or more years shall be deemed INACTIVE by the court.



       OPENED:         Upon the filing of an application or petition for the establishment of
                       paternity. A separate case number shall be assigned for each child
                       who is the subject of a petition or application for the sole purpose of
                       the establishment of paternity. Note: Related actions, including
                       orders for child support and parenting plans, shall be recorded as
                       separate Domestic Relations matters.

       CLOSED:         Upon the issuance of an order of paternity or other final court order.

       INACTIVE:       Where no action has been taken for 3 or more years, the case shall be
                       deemed INACTIVE for purposes of record-keeping.




                                                  11
                                 X - COMMITMENT OF A PERSON WITH
                                  DEVELOPMENTAL DISABILITY (DD)


There will be one filing for each protected person with a case file OPENED and case number assigned
upon the filing of a petition for commitment. On the issuance of an order of commitment, the case
shall be CLOSED. A new filing shall REOPEN the same file number. This file number shall stay with
the protected person. It is necessary that judge be familiar with the history of the person. Any new
petitions shall be filed as a consecutively numbered petition within the original case file and case
number. Each new petition shall be considered as a new filing for reporting purposes. Upon the
filing of a petition for recommitment the case shall be REOPENED under the same case number. Any
petition for recommitment shall be filed as a consecutively numbered petition within the original
case file and case number. Each petition for recommitment shall be considered as a new filing for
reporting purposes. If a petition for recommitment is filed in a different county than the original
petition for commitment, a case file shall be OPENED and a new case number assigned.

These cases are reviewed by the court upon petition by the state. Reviews, petitions and new filings
for further order of the court shall REOPEN the case.

Where no action has been taken for 3 or more years, the case shall be deemed INACTIVE for purposes
of record-keeping.


       OPENED:         Upon the filing of a petition for commitment. Each individual
                       subject of a petition for commitment assigned a separate case
                       number.

       CLOSED:         Upon the issuance of an order for commitment, recommitment or
                       dismissal.

       REOPENED:       Upon the filing of a petition for recommitment or the filing of a new
                       petition for commitment.
                       Upon court review or petition for further order of the court.

       INACTIVE:       Where no action has been taken for 3 or more years, the case shall be
                       deemed INACTIVE for purposes of record-keeping.




                                                12
                 XI - COMMITMENT OF A PERSON WITH MENTAL ILLNESS (DI)


There will be one filing for each protected person with a case file OPENED and case number assigned
upon the filing of a petition for commitment. On the issuance of an order of commitment, the case
shall be CLOSED. A new filing shall REOPEN the same file number. This file number shall stay with
the protected person. It is necessary that judge be familiar with the history of the person. Any new
petitions shall be filed as a consecutively numbered petition within the original case file and case
number. Each new petition shall be considered as a new filing for reporting purposes. Upon the
filing of a petition for recommitment the case shall be REOPENED under the same case number. Any
petition for recommitment shall be filed as a consecutively numbered petition within the original
case file and case number. Each petition for recommitment shall be considered as a new filing for
reporting purposes. If a petition for recommitment is filed in a different county than the original
petition for commitment, a case file shall be OPENED and a new case number assigned.

These cases are reviewed by the court upon petition by the state. Reviews and petitions for further
order of the court shall REOPEN the case.

Where no action has been taken for 3 or more years, the case shall be deemed INACTIVE for purposes
of record-keeping.


       OPENED:         Upon the filing of a petition for commitment. Each individual
                       subject of a petition for commitment assigned a separate case
                       number.

       CLOSED:         Upon the issuance of an order for commitment, recommitment,
                       revocation of conditional release, or dismissal.

       REOPENED:       Upon the filing of a petition for a new commitment, recommitment or
                       revocation of conditional release.
                       Upon court review or petition for further order of the court.

       INACTIVE:       Where no action has been taken for 3 or more years, the case shall be
                       deemed INACTIVE for purposes of record-keeping.




                                                13
                               XII – Investigative Subpoena (IS)


There will be one file number assigned to each application for issuance of subpoena, regardless of
the number of subpoena requests included within the application. A case file shall be OPENED upon
the filing of the application with the court. A case file shall be deemed CLOSED upon the issuance of
a subpoena or the denial of the application.


       OPENED:         Upon the filing of an application for subpoena. One file number shall
                       be assigned to each application for issuance of subpoena.

       CLOSED:         Upon the issuance of a subpoena or the denial of an application.




                                 XIII - SEARCH WARRANT (SW)


There will be one file number assigned to each application for issuance of search warrant. A case
file shall be OPENED upon the filing of the application with the court. A case file shall be deemed
CLOSED upon the denial of the application or the return of receipt following the issuance of the
search warrant.


       OPENED:         Upon the filing of an application for search warrant. Each
                       application for issuance of search warrant assigned a separate case
                       number.

       CLOSED:         Upon the denial of an application or the return of receipt following
                       the issuance of a search warrant.




                                                 14